Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 17, 2019, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Michael J. Curley on November 2, 2021 and December 20, 2021.
Claims 1-12, 14-15 and 17-20 remain as is, but claims 13 and 16 are amended as below:

13 
measure a reference characteristic of a reference PUF device identified by the set of addresses and extract a transmitted reference value from the ciphertext at a position determined by the order derived from the corresponding set of sequence values extracted from the deciphering instructions. 
determine a transformation that, when applied to the characteristic value of the reference PUF device, produces the transmitted reference value 
apply the transformation to the characteristic of each PUF device to before deriving the decoded fragment for each message fragment.

16.         A system, comprising a processor, and memory coupled to the processor, the memory storing:


(b)          executable instructions that, when executed by the processor, cause the processor to: 

receive a message and processing instructions;

extract a set of addresses and a set of corresponding sequence values from the processing instructions; and

generate a transformed string by:

dividing the message into message fragments and associating each message fragment with an address of the PUF array belonging to the client device and its corresponding sequence value;
for each message fragment, retrieving, from the memory, a corresponding device characteristic identified by the associated address;
generating transformed fragments representing each message fragment with a value determined by a function of the value of that message fragment and the corresponding device characteristic; and
concatenating the transformed fragments in an order derived from the set of corresponding sequence values.


Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 11 and 16. The closest prior art of record:
Lu et al. (US 10511451 B2)
Adams et al. (US 20190342105 A1) Fig 12-13 disclose a device generates a device encryption key from the PUF values generated from the pool of PUF circuits.
Chang et al. (US 20180278418 A1) paragraph [0094] discloses “FIG. 34 illustrates another protocol for sharing a PUF key with a host. In this embodiment, a command or commands sequence is received at the guest device and decoded by the command decoder to perform a sequence of functions. A command or set of commands can include a first command (1) which causes transfer (2) of a PUF key from a PUF circuit 3337 to key store 3335. The command or set of commands can identify and address the memory array 3311 to provide the location in a memory array of the key store 3335 or otherwise identify the PUF key store. In some embodiments, the PUF key is modified by glue logic, such as a hash function or other function controlled by the security logic which has complementary logic in the host, before storage in the key store. A next or subsequent command (3) in the set of commands can signal a key status read operation, in response to which the guest (integrated circuit 3301) transfers the key from key store 3335 to the host 3300. At the host, the key is transferred either via the curity logic circuit 3304, or directly to key store 3306. In a following or subsequent command (5), the host can disable further use of commands or set of commands for the key status read operation, or other actions in the guest device necessary to deliver the key.”
Usuda et al. (US 20180212609 A1) paragraph [0008] discloses “According to the aspect of the invention, the specific Physically Unclonable Function information of the circuit device is generated based on the temperature compensation data stored in the storage circuit. Thereby, for example, an external device can authenticate the circuit device on the basis of authentication information based on the Physically Unclonable Function information, or the circuit device can authenticate the external device on the basis of external device authentication information received from the external device and the Physically Unclonable Function 
Hung et al. (US 20180123808 A1) paragraph [0159] discloses “In the illustrated embodiment, a state machine 1633 and an address and parameter store 1632 are included in the PUF controller 1630. The state machine 1633 can include logic used to generate a data set based on the PUF applied to the set of memory cells in the array 1610. In embodiments of the technology described herein, the logic can perform the steps of finding the subsets or sub-distributions of memory cells read in the generation of the data set, recording the parameters in the store 1632 such as thresholds used for the dividing lines discussed above, thresholds used for reading the data values from the identified subsets, and recording in the store 1632 the addresses of the memory cells identified for use in generating the data set. The logic can also perform the steps of applying the read voltages and the addresses stored in the store 1632 to produce sequences of data values from the flash memory array 1610.”
Goettfert (US 20170237573 A1) claim 1 discloses “A data processing device, comprising: a Physical Unclonable Function value source which is set up to provide a reference Physical Unclonable Function value and a plurality of subsequent Physical Unclonable Function values, the reference Physical Unclonable Function value and each subsequent Physical Unclonable Function value having a multiplicity of binary components; a determination device which is set up to determine a set of components, the value of which is identical in the plurality of subsequent Physical Unclonable Function values; a Physical Unclonable Function reconstruction device which is set up to reconstruct the reference Physical Unclonable Function value from the subsequent Physical Unclonable Function values assuming that the values of the determined 
Chandra et al. (US 20170046281 A1) paragraph [0045] discloses “FIG. 2 schematically illustrates a mechanism for transforming unencrypted data [u.sub.31:u.sub.0] in the form of 32-bit data words into encrypted data [e.sub.31:e.sub.0]. An address comprising a 32-bit address [a.sub.31:a.sub.0] is supplied as an address to an address input of the memory 6 as well as the input to key generation circuitry 12, which had the form of physically unclonable function circuitry. There are a variety of different ways in which such physically unclonable function circuitry may be formed, e.g. a memory which boots to contain data dependent upon minor physical variations within the individual memory cells, data derived based upon the outcome of race conditions which vary with minor physical variations within the paths, and other examples. The key generation circuitry 12 receives the address as a challenge input to the PUF circuitry and generates the key as a response output from the PUF circuitry. The key is a 32-bit key [k.sub.31:k.sub.0].”
Benoit et al. (US 20160364583 A1) paragraph [0055] discloses “An exclusive OR (XOR) operation can be applied to the encrypted data 165 and the recovered response value (stage 905). The MED 110 can be configured to apply an XOR operation to the encrypted data 165 and at least a portion of the recovered response value received from the PUF module 115 responsive to providing the challenge value 145 obtained from the memory 130 to the PUF module 115. For example, the MED 110 can be configured to select a predetermined number of bits from the recovered response value to be used as the decryption key. The bits selected are dependent on which bits where originally selected from the response value 155 that was obtained from the PUF module 115 when the encrypted data 165 was encrypted. The MED 110 can also be configured to perform other operations on the response value in order to obtain the key, 
Falk et al. (US 20160006570 A1) paragraph [0048] discloses “Thus, a response value R associated with the specific challenge value C is generated from the cryptographic key K and the derivation parameter P, whose value is characteristic of the PUF 2 embedded in the circuit unit. An identical response value R may not be generated on a second circuit unit. The derived key 1 is derived from the response value R.”
Van Der Sluis et al. (US 20150234751 A1) paragraphs [0092] discloses “Control block 130 comprises an address scrambler 140 for retrieving the memory content over the memory interface in a scrambled order. Preferably, address scrambler 140 implements a (pseudo)random permutation. For example, address scrambler 140 generates the sequence of memory addresses in the scrambled order. A convenient way to implement address scrambler 140 is by encrypting the sequence of memory addresses by a suitable sized encryption function. Conveniently, the size of memory 110 is chosen to be a power of 2, so that it may be one-to-one addressed by an integer number of bits. In that case, a block cipher may be used having a block width equal to the integer number of bits. Such block ciphers may be constructed using a Feistel cipher. The Feistel cipher may be unbalanced, for example, a so called Thorp shuffle may be used. More in general a memory 110 having any addressing scheme or any size may be accommodated using so-called format-preserving encryption. Format-preserving encryption bijectively maps the sequence of addresses onto itself.” In addition, paragraph [0093] When encryption is used, address scrambler 140 may generate the sequence of addresses in any order, say linearly, and encrypt the sequence. Alternative ways to produce the sequence of addresses in a scrambled order may be used. For example, address scrambler 140 may comprise 
Hamlet et al. (US 8868923 B1) Abstract discloses “Detection and deterrence of spoofing of user authentication may be achieved by including a cryptographic fingerprint unit within a hardware device for authenticating a user of the hardware device. The cryptographic fingerprint unit includes an internal physically unclonable function ("PUF") circuit disposed in or on the hardware device, which generates a PUF value. Combining logic is coupled to receive the PUF value, combines the PUF value with one or more other authentication factors to generate a multi-factor authentication value. A key generator is coupled to generate a private key and a public key based on the multi-factor authentication value while a decryptor is coupled to receive an authentication challenge posed to the hardware device and encrypted with the public key and coupled to output a response to the authentication challenge decrypted with the private key.”
Gotze et al. (US 20140091832 A1) paragraph [0047] discloses “FIG. 7 is a block diagram of an example embodiment of an accessible set of PUF cells 704 to generate an accessible set of PUF bits that are accessible through exposed and/or external electrical contacts. In one embodiment, the accessible set of PUF cells 704 may be used as the second accessible set of PUF cells 104 of the integrated circuit substrate of FIG. 1. Alternatively, the accessible set of PUF cells 704 may be used in an entirely different integrated circuit or substrate. Moreover, the integrated circuit substrate of FIG. 1 may include an entirely different set of accessible PUF cells.” In addition, paragraph [0058] discloses “FIG. 9 is a block diagram of a PUF bit storage and analysis system 940 coupled with, or otherwise in communication with, a plurality of integrated circuit test equipment 910-1 through 910-N. By way of example, the integrated circuit test equipment may represent potentially geographically distributed probers and testers or other 
The prior art cited above does not disclose the entire limitation of claim 1 “deriving, for each message fragment, an encoded fragment derived from the measured characteristic of the associated PUF device; and concatenating the encoded fragments in an order derived from the set of corresponding sequence values; and transmit the ciphertext to a server.” as cited in the application.
The prior art cited above does not disclose the entire limitation of claim 11 “deriving, for each ciphertext fragment, a decoded fragment for using the measured characteristic of the associated PUF device; and concatenating the decoded fragments in an order derived from the corresponding set of sequence values extracted from the deciphering instructions.” as cited in the application.
The prior art cited above does not disclose the entire limitation of claim 16 “generating transformed fragments representing each message fragment with a value determined by a function of the value of that message fragment and the corresponding device characteristic; and concatenating the transformed fragments in an order derived from the set of corresponding sequence values.” as cited in the application.

This limitation in conjunction with all the other limitations in claims 1, 11 and 16 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 11 and 16 contain allowable subject matter along with claims 2-10, 12-15 and 17-20 based on their dependency on claims 1, 11 and 16 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Michael Simitoski/Primary Examiner, Art Unit 2493